HARWOOD, Presiding Judge.
This is an appeal from a judgment of the lower court in favor of the defendants below, who are the appellee here.
The facts' in this case are in all material aspects identical with the facts in the case of Metropolitan Life Insurance Co. v. Korneghy, 37 Ala.App. 497, 71 So.2d 292.
The doctrines enunciated in the Korneghy case, supra, are likewise decisive of this case if they are adhered to in this appeal.
Counsel for appellant strenuously argues that the conclusions reached in the Korneghy case are unsound, and they should be corrected by overruling that case.
We have reviewed the Korneghy case in light of appellant’s brief and arguments filed in the present case.
We are yet of the opinion that the conclusions and doctrines of the Korneghy case are correct as applied to the facts. It follows that they are likewise applicable to the facts of this case, and necessitate an affirmance of this judgment.
Therefore; on authority of the Korneghy case, supra, the judgment appealed from is ordered affirmed.
Affirmed.